      Case 6:20-cv-00128-ADA-JCM Document 26 Filed 07/20/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

     CYWEE GROUP LTD.,                           §
                                                 §
                    Plaintiff,                   §
         v.                                      §
                                                 §      Case No. 6:20-cv-00128-ADA-JCM
     GOOGLE LLC,                                 §
                                                 §
                    Defendant.                   §


                    DEFENDANT GOOGLE LLC’S RESPONSE TO
               PLAINTIFF’S MOTION FOR LEAVE TO FILE SUR-REPLY


       Sur-replies “are heavily disfavored” and require a showing of “exceptional or extraordinary

circumstances” and “good cause.” Silo Restaurant Inc. v. Allied Property and Casualty Ins. Co.,

420 F. Supp. 3d 562, 570-71 (W.D. Tex. 2019). CyWee’s sur-reply falls well short of this standard.

The two allegedly “new” arguments from Google—related to (1) judicial review of PTAB party-

in-interest rulings and (2) an equitable exception to collateral estoppel—are not new and do not

support a sur-reply.1 Google’s motion to dismiss explained that PTAB party-in-interest rulings

are not subject to judicial review; and Google’s reply responded to CyWee’s erroneous argument

that an equitable exception to collateral estoppel could apply here. CyWee’s sur-reply “amounts

to little more than a strategic effort … to have the last word on [the] matter.” Id. (plaintiffs “have

not shown exceptional or extraordinary circumstances,” and the sur-reply “appears to be little more

than rehashing of prior arguments”); Manchester Texas Fin. Grp. v. Badame, 2019 WL 4228370,


1
  Google’s motion to dismiss also raises arguments that compel dismissal for independent reasons
that have nothing to do with the issues in CyWee’s proposed sur-reply, including that (1) the Court
lacks personal jurisdiction, (2) CyWee’s fraud claim is precluded, and (3) CyWee failed to plead
a fraud claim. Dkts. 11, 24.

GOOGLE’S RESPONSE TO MOT. FOR SUR-REPLY -1-                    Case No. 6:20-cv-00128-ADA-JCM
        Case 6:20-cv-00128-ADA-JCM Document 26 Filed 07/20/20 Page 2 of 4




at *1 n.1 (W.D. Tex. Sept. 4, 2019).

         First, CyWee contends the Supreme Court’s decision in Thryv v. Click-to-Call Techs., L.P.,

140 S. Ct. 1367 (2020), raised new issues in Google’s reply. But in its opening motion, Google

argued CyWee’s fraud claim was preempted and the PTAB’s party-in-interest ruling underlying

that claim was not judicially reviewable. On reply, Google simply explained that Thryv reinforced

Google’s argument because, as the Supreme Court held, “Congress entrusted [the party-in-interest]

decision to the [PTAB].” Dkt. 11 at 12-13; Dkt. 24 at 4-5 (quoting Thryv, 140 S. Ct. at 1376

(rejecting argument that “Congress would have limited the agency’s institution authority under §

315(b) without ensuring judicial supervision”)). Moreover, CyWee’s attempt to distinguish Thryv

because it involved a “direct appeal” of the party-in-interest issue, whereas this case involves no

direct appeal, is unfounded. The Supreme Court’s reasoning in Thryv—that the PTAB alone is

responsible for resolving party-in-interest issues under 35 U.S.C. § 315(b)—applies equally here,

since CyWee’s fraud claim fundamentally contests the PTAB’s decision. CyWee’s attempt to

sidestep Thryv by parroting its “fraud or sham” argument based on Hunter Douglas—which

CyWee admits it “discussed in [its] Response” to Google’s opening motion—confirms that its sur-

reply merely rehashes its meritless opposition arguments. Dkt. 25-1 at 1-2.2

         Second, CyWee contends Google’s argument—that an equitable exception applies only to

offensive collateral estoppel—warrants a sur-reply because the argument is supposedly “new” and

wrong. Dkt. 25-1 at 3. But Google’s argument is a direct response to CyWee’s opposition

argument that an equitable exception should apply. Dkt. 24 at 6-7; Dkt. 23 at 9-11; Silo Restaurant,

420 F. Supp. 3d at 570 (reply briefs address “arguments raised in the response or memorandum in

opposition”). CyWee’s sur-reply improperly attempts to revive its failed argument and “have the



2
    Google’s reply explains why CyWee’s “fraud or sham” argument is misguided. Dkt. 24 at 5-6.

GOOGLE’S RESPONSE TO MOT. FOR SUR-REPLY -2-                   Case No. 6:20-cv-00128-ADA-JCM
         Case 6:20-cv-00128-ADA-JCM Document 26 Filed 07/20/20 Page 3 of 4




last word on the matter.” Silo Restaurant, 420 F. Supp. 3d at 570. Further, CyWee’s sur-reply

completely ignores Fifth Circuit law that makes clear that “equitable considerations apply only to

offensive collateral estoppel”—i.e., when a plaintiff seeks to estop a defendant from relitigating

issues it previously litigated and lost. Dkt. 24 at 6-7; Bradberry v. Jefferson Cty., Tex., 732 F.3d

540, 548-49 (5th Cir 2013) (the district court “erred in relying on equitable factors,” citing

authority that “some of our decisions improperly suggest the equitable factor applies to all

collateral estoppel situations”); Rougeux v. Int’l Bank of Commerce, 2014 WL 12872429, at *3 &

n.2 (W.D. Tex. Apr. 14. 2014). Thus, even were the Court to consider CyWee’s improper sur-

reply, it should reject this argument as contrary to well-established Fifth Circuit law.3



Dated: July 20, 2020                                /s/ Paige Arnette Amstutz

                                                    Luann L. Simmons (Pro Hac Vice)
                                                    lsimmons@omm.com
                                                    Adam M. Kaplan (Pro Hac Vice)
                                                    akaplan@omm.com
                                                    Bill Trac (Pro Hac Vice)
                                                    btrac@omm.com
                                                    O’MELVENY & MYERS LLP
                                                    Two Embarcadero Center, 28th Floor
                                                    San Francisco, CA 94111-3823
                                                    Telephone: 415-984-8700
                                                    Facsimile: 415-984-8701

                                                    Paige Arnette Amstutz
                                                    State Bar No. 00796136
                                                    SCOTT DOUGLASS & McCONNICO LLP
                                                    303 Colorado Street, Suite 2400
                                                    Austin, Texas 78701-2589
                                                    (512) 495-6300
                                                    (512) 495-6399 (fax)
                                                    Attorneys for Defendant Google LLC




3
    CyWee’s fraud claim is independently barred by the related res judicata doctrine. Dkt. 24 at 8.

GOOGLE’S RESPONSE TO MOT. FOR SUR-REPLY -3-                    Case No. 6:20-cv-00128-ADA-JCM
      Case 6:20-cv-00128-ADA-JCM Document 26 Filed 07/20/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on July 20, 2020, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system.

                                                   /s/ Paige Arnette Amstutz
                                                   Paige Arnette Amstutz




GOOGLE’S RESPONSE TO MOT. FOR SUR-REPLY -1-                  Case No. 6:20-cv-00128-ADA-JCM
